EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 25 February 2021 is acknowledged and entered.  Following the amendment, claims 11, 13 and 14 are canceled, claims 1-5, 7-10 and 12 are amended, and the new claims 15-20 are added.    
Currently, claims 1-10, 12 and 15-20 are pending and under consideration.   

Withdrawal of Objections and Rejections:
All objections and rejections of claims 11, 13 and 14 are moot as the applicant has canceled the claims.
The rejection of claims 1-5, 7-10 and 12 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment. 
The scope of enablement rejection of claim 12 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s argument.

Interview Summary 
See attached PTO-413.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jacques L. Etkowicz on 25 March 2021. 
The application has been amended as follows: 

-- 1. An antibody or antigen-binding fragment thereof that specifically binds to IL-17A and comprises a light chain variable region (VL) and a heavy chain variable region (VH); wherein the VL comprises CDR-L1, CDR-L2 and CDR-L3 comprising the amino acid sequences of SEQ ID NO:1, 2 and 3, respectively; and the VH comprises CDR-H1, CDR-H2 and CDR-H3 comprising the amino acid sequences of SEQ ID NO: 4, 5 and 6, respectively. --
 
Claim 2: the content has been replaced by the following:
-- 2. The antibody or antigen-binding fragment thereof according to claim 1, wherein the antibody or antigen-binding fragment thereof comprises a constant region of human IgG1, IgG2, IgG3, IgG4, IgA, IgM, IgE or IgD. --

 	Claim 3: the content has been replaced by the following:
-- 3. The antibody or antigen-binding fragment thereof according to claim 1, wherein the antigen-binding fragment is selected from the group consisting of F(ab')2, Fab', Fab, Fv and scFv. --
 
Claim 4: the content has been replaced by the following:
-- 4. The antibody or antigen-binding fragment thereof according to claim 15, which is a chimeric antibody or antigen-binding fragment thereof, wherein the VL comprises the amino acid sequence of SEQ ID NO:7, and the VH comprises the amino acid sequence of SEQ ID NO:8. --
 
Claim 5: the content has been replaced by the following:
-- 5. The antibody or antigen-binding fragment thereof according to claim 15, which is a humanized antibody or antigen-binding fragment thereof, and comprises the light chain framework regions of FR-L1, FR-L2, FR-L3 and FR-L4, and the heavy chain framework regions of FR-H1, FR-H2, FR-H3 and FR- H4; wherein
        	the FR-L1 comprises the amino acid sequence of SEQ ID NO: 11, or a substitution variant thereof wherein the 1st amino acid D is replaced by I, and/or the 2nd amino acid V is replaced by I; 
        	the FR-L2 comprises the amino acid sequence of SEQ ID NO: 12, or a substitution variant thereof wherein the 4th amino acid F is replaced by Y, and/or the 14th amino acid R is replaced by L; 
        	the FR-L3 comprises the amino acid sequence of SEQ ID NO: 13, or a substitution variant thereof wherein the 35th amino acid Y is replaced by F; 
        	the FR-L4 comprises the amino acid sequence of SEQ ID NO: 14; 
        	the FR-H1 comprises the amino acid sequence of SEQ ID NO: 15, or a substitution variant thereof wherein the 4th amino acid L is replaced by V; 
        	the FR-H2 comprises the amino acid sequence of SEQ ID NO: 16, or a substitution variant thereof wherein the 15th amino acid I is replaced by M; 
        	the FR-H3 comprises the amino acid sequence of SEQ ID NO: 17, or a substitution variant thereof wherein the 2nd amino acid V is replaced by I; and/or the 6th amino acid V is replaced by R; and 
the FR-H4 comprises the amino acid sequence of SEQ ID NO: 18. --

Claim 6: the content has been replaced by the following:
-- 6. An isolated nucleic acid molecule selected from: 
A) a DNA or RNA encoding the antibody or antigen-binding fragment thereof according to claim 1; and 
B) a nucleic acid complementary to the nucleic acid as defined in A). --
 
Claim 8: line 2, “are" has been replaced by -- is --.

Claim 9: line 2, “one or more" has been deleted.

Claim 10: line 2, “one or more" has been deleted.

Claim 15: the content has been replaced by the following:
-- 15. The antibody or antigen-binding fragment thereof according to claim 1, which is a chimeric or humanized antibody or antigen-binding fragment thereof. --
 
Claim 16: the content has been replaced by the following:
-- 16. The antibody or antigen-binding fragment thereof according to claim 4, wherein the light chain constant region comprises the amino acid sequence of SEQ ID NO: 9, and the heavy chain constant region comprises the amino acid sequence of SEQ ID NO: 10. --
 
Claim 17: the content has been replaced by the following:
-- 17.  The antibody or antigen-binding fragment thereof according to claim 5, wherein the VL comprises an amino acid sequence selected from SEQ ID NO: 19-26. --
 
Claim 18: the content has been replaced by the following:
-- 18.  The antibody or antigen-binding fragment thereof according to claim 5, wherein the VH comprises an amino acid sequence selected from SEQ ID NO: 27-34. --
              
Claim 19: the content has been replaced by the following:
-- 19.  The antibody or antigen-binding fragment thereof according to claim 5, wherein 
         a) the VL comprises the amino acid sequence of SEQ ID NO: 19; and the VH comprises the amino acid sequence of SEQ ID NO: 27;
        b) the VL comprises the amino acid sequence of SEQ ID NO: 20; and the VH comprises the amino acid sequence of SEQ ID NO: 28;
        c) the VL comprises the amino acid sequence of SEQ ID NO: 21; and the VH comprises the amino acid sequence of SEQ ID NO: 29;
        d) the VL comprises the amino acid sequence of SEQ ID NO: 22; and the VH comprises the amino acid sequence of SEQ ID NO: 30;
        e) the VL comprises the amino acid sequence of SEQ ID NO: 22; and the VH comprises the amino acid sequence of SEQ ID NO: 31;
        f) the VL comprises the amino acid sequence of SEQ ID NO: 23; and the VH comprises the amino acid sequence of SEQ ID NO: 32;
        g) the VL comprises the amino acid sequence of SEQ ID NO: 24; and the VH comprises the amino acid sequence of SEQ ID NO: 33;
        h) the VL comprises the amino acid sequence of SEQ ID NO: 25; and the VH comprises the amino acid sequence of SEQ ID NO: 32; or
        i) the VL comprises the amino acid sequence of SEQ ID NO: 26; and the VH comprises the amino acid sequence of SEQ ID NO: 34. --
 
Conclusion:
Claims 1-10, 12 and 15-20 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/22/21